DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Rejections
All previous rejections have been withdrawn in view of applicant’s persuasive arguments, particularly with regards to the combination of Kool et al. US 2012/0060721 and Baldi US 5,128,179), in applicant’s Appeal Brief filed 7/26/2021.   
Status of the Present Office Action
In view of the Appeal Brief filed on 7/26/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/Keith D. Hendricks/           Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                             
                                                                                                                                                                                 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2015/0197842 A1(Tang).
Tang teaches a method for chromizing an article, the method comprising:
Applying a Cr powder containing slurry to the surface of an article[0043];
Heating the article to diffuse Cr from the slurry into the article;
Removing the residue from the article by methods such as high-pressure water jet [0044].
Tang further teaches that the Cr slurry may additionally contain an inert filler such as silica [0040] and the heating temperature is 1600ºF-2100ºF(871ºC-1149ºC) for a period of up to 24 hours [0043].  The examples of Tang use a heating temperature of 2010ºF(1099ºC)[0050, 0062].
Regarding claims 1 and 3-10, the silica inert filler as taught by Tang reads on the claimed residue removal agent.  Tang further teaches that the Cr powder is present in an amount of about 10-90% of the slurry weight, while the inert filler is present in an amount of about 0-50% of the slurry weight [0028].  Therefore, the amount of solids in the slurry of Tang significantly overlap the claimed amount of solids in the claimed slurry.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Additionally, the heating temperature (1600ºF-2100ºF in broader range and 2010ºF in examples) and the heating duration(up to 24 hours) as taught by Tang encompass the heating temperature (>1900ºF) and duration(6-16 hours) as disclosed in the instant specification.  Furthermore, Examples of Tang uses a slurry containing 74wt% of solids(calculated based on weight composition info provided in [0061]).  Therefore, the method of Tang uses a compositionally same slurry as claimed that undergoes a diffusion heat treatment at the same heating temperature and similar heating duration.  Although the Examples of Tang use alumina as inert filler, the broader teaching of Tang includes using silica as inert filler as well.  Furthermore, since the melting point of silica is 1713ºC and the heat treatment temperature of Tang is significantly lower than the melting point of silica, the examiner concludes that silica would have remained on the surface of article after heat treatment of Tang, when using silica as inert filler, would have left silica on the article with residue while evaporating the liquid in the slurry, thereby leaving silica to consolidate into a matrix as claimed.    
Regarding claim 2, Tang further teaches that the slurry can be locally applied onto internal sections having a complex geometry(abstract, claim 17), which reads on the claimed internal passages.
Regarding claim 11, Tang further teaches that the slurry coating can be applied to hot sections of gas turbine engines[0003, 0006], which includes the claimed airfoil.
Claims 12-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang, and further in view of Baldi US 5,128,179(Baldi).
The teachings of Tang are discussed in section 4 above.  Tang additionally prefers to reduce the amount of alpha chromium in the Cr diffusion coating[0010-0012,0015,0027,0030,0034].
However, Tang does not explicitly teach removing the residue by dissolving the matrix formed by residue removal agent as recited in claims 12 and 15.
Baldi teaches a chromizing treatment for gas turbine blade comprising an additional cleaning step using an alkaline solution containing a hydroxide for removal of excess alphachrome(abstract, col 21 lines 11-17).
Regarding claims 12-18 and 20, it would have been obvious to one of ordinary artisan to have incorporated the cleaning step of Baldi utilizing a hydroxide containing cleaning solution into the process of Tang in order to remove desired amount of alphachrome left on the surface of chromized layer as taught by Baldi(abstract).  Additionally, since Tang in view of Baldi teach using an alkaline cleaning solution that is materially the same as the claimed alkaline cleaning solution, one of ordinary skill in the art would have expected that the alkaline cleaning step of Tang in view of Baldi to be capable of dissolving the matrix of residue-removal agent and release the residue as claimed.
Furthermore, the chromizing treatment of Tang in view of Baldi takes place in a pressure chamber as claimed[0033].
Regarding claims 21-22, since the heating treatment step of Tang takes place at a similar temperature for a similar duration as the instant invention, one of ordinary skill in the art would have expected the same formation of a continuous matrix trapping all the residue as claimed.  Additionally, since the hydroxide containing cleaning solution as taught by Baldi is materially the same as claimed cleaning solution, one of ordinary skill in the art would have expected that the hydroxide containing solution of Baldi would have been capable of dissolving the excess silica on the surface of the Cr diffused surface of Tang. Lastly, the silica as taught by Tang is thermodynamically inert as claimed.  
Regarding claim 23, Tang further teaches that the source of Cr is Cr powder [0014].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Younes et al. “Vaporization and Removal of Silica for the Direct Analysis of Geological Materials by Slurry Sampling Electrothermal Vaporization-Inductively Coupled Plasma-Mass spectrometry”, Journal of Analytical Atomic Spectrometry, 14, pgs1703-1708, 1999. (This article teaches vaporization of silica is between 810-2600ºC and silica is completely vaporized at 2200ºC)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733